Title: Enclosure: Account of Adams’s Expenses: State of Massachusetts Bay to John Adams, 9 January 1777 – 15 January 1778
From: Adams, John
To: Massachusetts General Court


      
     State of Massachusetts Bay to John Adams
     
      
      
      
      Dr.
      
     
     
      
      
      £
      s
      d
     
     
      1777
      To Cash Spent from my leaving Home the 9. Jany. 1777 to my Return 27. Novr 1777 exclusive of every Article of Cloathing and exclusive of a Bll flour sent to my family from Baltimore.
      312:
      14:
      0
     
     
      
      To Cash paid my servant for Wages and Expences, by Mrs. Adams
      7:
      16:
      8
     
     
      
      To Cash due to Mr. Sprout for Board one Week at £4 Pen. currency
      3:
      4:
      0
     
     
      
      To Cash due to Mr. Smith for his Account
      1:
      12:
      0
     
     
      
      To Cash due to Mr. Fox for shoeing my Horse
      1:
      4:
      0
     
     
      
      These accounts were left unpaid, by our sudden Departure from Philadelphia, but I have given orders for the Payment of them.
      
      
      
     
     
      
      To the Hire of two Horses, for the Year
      80——
      
      
     
     
      
      To my own Time 322 days a 24/
      386:
      8——
      
     
     
      
      
      792:
      18:
      8
     
     
      
      
      
      Cr.
      
     
     
      1777
      Jany. By a Grant, of Money, by the Honourable the General Court, received by me of the Treasurer
      150:
      0:
      0
     
     
      
      By Cash received of Mr. Gibson Auditor General of the Continental Treasury, in Part of a Note of Hand to the Honourable Mr. Hancock.
      300:
      0:
      0
     
     
      
      450:
      0:
      0
     
     
      
      Ballance due
      342:
      18:
      8
     
     
      
      
      792:
      18:
      8
     
    
   